DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/19/2021 has been entered.  Claims 1 and 5-14 are currently examined.  Claims 2-4 are cancelled.  Claims 9-14 are newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN-101733713-A) (hereinafter referred to as “Xie”, with reference to the machine translation) in view of D’Alelio (U.S. Pat. No. 3,897,395) (hereinafter referred to as “Alelio”) and Serafini et al. (U.S. Pat. No. 4,244,857) (hereinafter referred to as “Serafini”).

Regarding claim 1, Xie teaches a resin composition (see Xie at L41-43 teaching phthalocyanine resin prepolymer) comprising:
abrasive particles (see Xie at L42 teaching abrasive, and see Xie at L38-40 teaching the method for producing a grinding wheel which is characterized by including the following steps: a. mix the phthalocyanine resin prepolymer, abrasive and filler according to the following weight percentages.  It would have been obvious to one of ordinary skill in the art that the abrasives of Xie are particles or grains because Xie is teaching a method of producing a grinding wheel),
fillers (see Xie at L43 teaching filler),
and a resin binder cured from a composition containing a phthalonitrile compound, and wherein the resin binder is formed by curing of the composition containing a phthalonitrile compound by one or more curing agents (see Xie at L44 teaching the phthalocyanine resin 
Xie teaches that the curing additives can be organic compounds with amino groups (encircled below) such as aniline (also shown below) is featured in the list (see Xie at L52).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Xie does not explicitly teach that one or more curing agents includes a compound represented by Chemical Formula 1.
Like Xie, Alelio teaches a compound with amino groups (see Alelio at C11 L9-24 teaching an oligomer of the formula shown below).

    PNG
    media_image2.png
    183
    418
    media_image2.png
    Greyscale

where Ar and Ar’ has been defined previously (Alelio at C11 L23), Ar’ is a tetravalent aromatic organic radical (see Alelio at C1 L61), Ar is a divalent aromatic radical (see Alelio at C1 L66), n is a positive integer of at least one, preferably 4 to 20 (see Alelio at C11 L24).  When n is 1, the chemical formula can be re-written as shown below, which will read on the claimed chemical formula 1 and n is a number in a range of 2 to 3: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Alelio further teaches the processes for converting low molecular weight polyimides, with minimum elimination of by-products, to higher molecular weight, thermally-stable polymers (see Alelio at C1 L10-13).  Alelio also teaches that it is desirable to prepare oligomers which will propagate to higher molecular weights with minimum volatile elimination at relatively low temperatures and which will possess thermal stabilities reasonably higher than epoxy-phenolics, preferably approaching stabilities demonstrated by the polyimides and similar polyheterocyclics (see Alelio at C1 L34-41).  
Similarly, like Xie and Alelio, Serafini teaches a compound with amino groups see Serafini at C1 L67-68 teaching an aromatic bis(amino-imide) curing agent) that provides resin composites which, upon burning, form a high amount of char which will serve to decrease the carbon fibers to the atmosphere (see Serafini at C1 L54-60) of the formula shown below (see Serafini at C2 L1-10).

    PNG
    media_image5.png
    182
    389
    media_image5.png
    Greyscale

1 is a divalent aryl radical and R2 is a tetravalent aryl radical.
As such, one of ordinary skill in the art would recognize that the curing agent aniline of Xie comprises a similar terminal amino (–NH2) functional group (encircled above) to that of Alelio and Serafini.  Serafini teaches a compound with bis(amino-imide) functional group that is a curing agent, while Alelio teaches a compound with amino-imide functional group that can be used in a chain-extending process (or polymerization).  Thus, the compounds with an imide functional group and a terminal amino (–NH2) group can be used as a curing agent because the resin composites upon burning, form a high amount of char which will serve to decrease the carbon fibers to the atmosphere, and it is desirable to prepare oligomers which will propagate to higher molecular weights with minimum volatile elimination at relatively low temperatures that will possess thermal stabilities reasonably higher than epoxy-phenolics, preferably approaching stabilities demonstrated by the polyimides and similar polyheterocyclics.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the amino curing agent of Xie with the amino-imide oligomer of Alelio because the functional group structure (or the amino-imide) is similar to the curing agent of Serafini, and the resin composites upon burning, form a high amount of char which will serve to decrease the carbon fibers to the atmosphere.  It is also desirable to prepare oligomers which will propagate to higher molecular weights with minimum volatile elimination at relatively low temperatures that will possess thermal stabilities reasonably higher than epoxy-phenolics.









Regarding claim 7, Xie as modified by Alelio and Serafini teaches the limitations as applied to claim 1 above, and Xie further teaches that the resin composition (see Xie at L 41-43) comprises:
prima facie case of obviousness exists (see MPEP § 2144.05 I). 
10 to 60 wt% of the fillers (see Xie at L43 teaching 5%-20% filler).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
10 to 50 wt% of the resin binder (see Xie at L41 teaching resin prepolymer 30%-50%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  And, Xie teaches a production method of a grinding wheel using a resin material as a binding material (see Xie at L23).  Thus, the resin prepolymer is taken to meet the claimed resin binder.

Regarding claim 8, Xie as modified by Alelio and Serafini teaches the limitations as applied to claim 1 above and Xie further teaches an abrasive tool made of the resin composition of claim 1 (see Xie at L38 teaching grinding wheel, which is an abrasive tool).

Regarding claims 9 and 10, Xie as modified by Alelio and Serafini teaches the limitations as applied to claim 1 above, and Xie further teaches that the curing is carried out in an automatic control oven, and the curing temperature and time are controlled as follows: 150-250o C heating for 2-10 hours, 251-300o C heating for 4-10 hours, 301~351o C heating for 2-18 hours, 351-400o C heating for 4-12 hours, 401-450o C heating for 4-12 hours (see Xie at L66-69), wherein the curing temperature controlled in an automatic control oven is taken to meet the claimed wherein the resin, in a prepolymer state, exhibits a process window, as defined by the difference between the curing temperature and the melting temperature of the prepolymer as claimed in claim 9, and the process window in claim 10 because one of ordinary skill in the art 
In addition, one of ordinary skill in the art would appreciate that both the curing and melting temperature is within the controlled temperature range of 150o C-450o C, as taught by Xie.  For instance, if the curing temperature of Xie’s temperature range is 150o C, and the melting temperature is 450o C, then the process window is 300o C (450-150), thus meeting the claimed process window of 30o C or more (claim 9) and 400o C or less (claim 10).  
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the temperature range of 150o C-450o C by Xie that would read on the claimed process window range because there is a reasonable expectation of success that the temperature range disclosed would be suitable.  
	
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Alelio and Serafini as applied to claim 1 above, and further in view of Kook et al. (KR-20160121086-A) (hereinafter referred to as “Kook”, with reference to the machine translation).

Regarding claims 5 and 6, Xie as modified by Alelio and Serafini teaches all of the limitations as set forth above in claim 1 but does not disclose the specific abrasive particles or filler components as instantly claimed.
Like Xie, Kook discloses a composition for grinding tools (see Kook at [0001]).

As such, one of ordinary skill in the art would recognize that both the teachings of Xie and Kook are in the field of abrasive tools.  And, Kook teaches specific abrasive particles and fillers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the abrasive particles and fillers of Xie’s grinding tool as modified by Alelio and Serafini with the alumina and silicon carbides of Kook because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN-101733713-A) (hereinafter referred to as “Xie”, with reference to the machine translation) in view of Ahn et al. (KR-20160115543-A)(hereinafter referred to as “Ahn”, with reference to the machine translation when referring to the text, and the original when referring to the chemical formulas).

Examiner notes that Ahn is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, the Ahn Korean patent names Kim Sang Woo, Lee Seung Hee and Ahn Ki Ho while the instant application names Kim Sang Woo, Lee Seung Hee, Ahn Ki Ho, Kim Yulliana and Kim Youngdae. The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under 102(a) due to an exception in 102(b).
Regarding claim 11, Xie teaches a resin composition (see Xie at L41-43 teaching phthalocyanine resin prepolymer) comprising:
abrasive particles (see Xie at L42 teaching abrasive, and see Xie at L38-40 teaching the method for producing a grinding wheel which is characterized by including the following steps: a. mix the phthalocyanine resin prepolymer, abrasive and filler according to the following weight percentages.  It would have been obvious to one of ordinary skill in the art that the abrasives of Xie are particles or grains because Xie is teaching a method of producing a grinding wheel),
fillers (see Xie at L43 teaching filler),
and a resin binder cured from a composition containing a phthalonitrile compound, and wherein the resin binder is formed by curing of the composition containing a phthalonitrile compound by one or more curing agents (see Xie at L44 teaching the phthalocyanine resin prepolymer is formed by blending phthalonitrile derivatives and curing additives, and see Xie at L48 teaching mixing phthalocyanine resin prepolymer, abrasive and filler, and then drying and hardening, the essence is the process of  curing the phthalocyanine resin prepolymer into a phthalocyanine resin, thus meets the claimed resin binder cured from a composition containing a phthalonitrile compound and wherein the resin binder is formed by curing of the composition containing a phthalonitrile compound by one or more curing agents).
Xie teaches that the curing additives can be organic compounds with amino groups (encircled below) such as aniline (also shown below) is featured in the list (see Xie at L52).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Xie does not explicitly teach wherein the one or more curing agents includes a compound represented by:

    PNG
    media_image6.png
    531
    643
    media_image6.png
    Greyscale

wherein n is a number in a range of 1 to 3.
Like Xie, Ahn teaches a phthalonitrile resin (see Ahn at [0001] teaching that the disclosure relates to a polymerizable composition, a prepolymer, a phthalonitrile resin, a composite, a method for producing the same and a use thereof).  Ahn also teaches that the object of the of the disclosure is to provide a polymerizable composition containing a curing agent that is excellent in heat resistance and does not generate defects such as voids that may adversely affect physical properties (see Ahn at [0005]).
Furthermore, like Xie, Ahn teaches a curing agent, Formula IIX with amino groups (encircled) that meet the claimed first curing agent in the list (see Ahn at [0144]-[0145] teaching Formula IIX, also shown below).

    PNG
    media_image7.png
    276
    699
    media_image7.png
    Greyscale

As such, one of ordinary skill in the art would appreciate that Ahn teaches a curing agent with amino groups that is excellent in heat resistance and does not generate defects such as voids that may adversely affect physical properties of the polymerizable composition, and seek those advantages by replacing the curing agent in Xie.
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Ahn, and in further view of Lee et al. (WO-2017003250-A1)(“Lee” hereinafter, with reference to US 2018/0194895 A1 as the translation).

Examiner notes that Lee is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons. To be clear, the Lee WIPO document names Ahn Ki Ho, Kim Sang Woo and Lee Seung Hee while the instant application names Kim Sang Woo, Lee Seung Hee, Ahn Ki Ho, Kim Yulliana and Kim Youngdae. The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under 102(a) due to an exception in 102(b).

Regarding claim 12, Xie as modified by Ahn teaches the limitations as applied to claim 11 above, and as mentioned Xie teaches phthalonitrile resin (see Xie at L44 and see Xie at L48).
Xie does not explicitly teach that the phthalonitrile compound is represented by:

    PNG
    media_image8.png
    237
    532
    media_image8.png
    Greyscale

Like Xie, Lee teaches a phthalonitrile resin (see Lee at [0002] teaching that the disclosure relates to a phthalonitrile resin, a polymerizable composition, a prepolymer, a composite, a method for producing the same, and a use thereof).  
Furthermore, Lee teaches Formula 1 (see Lee at [0008]) teaching Formula 1, also shown below)

    PNG
    media_image9.png
    213
    534
    media_image9.png
    Greyscale

wherein Ar1 and Ar2 are the same or different aromatic divalent radicals, X1 and X2 are each independently… an oxygen atom… and R1 to R10 are each independently hydrogen… or a cyano group, provided that at least two of R1 to R5 are each a cyano group and at least two of R6 to R10 are each a cyan group (see Lee at [0009]).  And, Lee teaches an embodiment of Formula 1, a compound of Formula A (see Lee at [0062] teaching Formula A, also shown below).

    PNG
    media_image10.png
    155
    549
    media_image10.png
    Greyscale

Both Formula 1 and Formula A meets the claimed first phthalonitrile compound.
Lee also teaches that the compound of Formula 1 can provide a phthalonitrile resin, a polymerizable composition and a prepolymer, which can exhibit excellent curability, a suitable 
As such, one of ordinary skill in the art would appreciate that Lee teaches a compound of Formula 1 or A, a phthalonitrile resin which can exhibit excellent curability, a suitable processing temperature and a wide process window, and form a composite having excellent physical properties, and seek those advantages by replacing the phthalonitrile resin of Xie.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the phthalonitrile resin of Xie with the phthalonitrile resin of Formula 1 or A as taught by Lee so as to exhibit excellent curability, a suitable processing temperature and a wide process window, and form a composite having excellent physical properties.




















Regarding claims 13-14, Xie as modified by Ahn teaches the limitations as applied to claim 11 above, and please see claim 12 rejection above, which incorporates the Lee modification in this rejection.
Lee also teaches the processing temperature of the compound (referring to the compound of Formula 1) may be in a range of, for example, 100o C to 350o C or 100 to 250o C… such a processing temperature may be, for example, a softening point, a melting temperature (see Lee at [0026]), thus meeting the claimed melting temperature of the prepolymer in claim 13.
Lee further teaches that the process window of the polymerizable composition, that is, the absolute value of the difference (Tc-Tp) between the processing temperature (Tp) and the curing temperature (Tc) if the compound of Formula 1 and the curing agent (see Lee at [0035]), thus meeting the claimed process window in claims 13 and 14.  Moreover, the process window… may be 50o C or higher, 70o C or higher or 100o C or higher, thus meeting the claimed 30o C or higher (claim 13) and 400o C or less (claim 14).
prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (CN-101733713-A) (hereinafter referred to as “Xie”, with reference to the machine translation) in view of Sakai et al. (JP-H08283436-A)( hereinafter referred to as “Sakai”, with reference to the machine translation when referring to the text, and the original when referring to the formula).

Regarding claim 11, Xie teaches a resin composition (see Xie at L41-43 teaching phthalocyanine resin prepolymer) comprising:
abrasive particles (see Xie at L42 teaching abrasive, and see Xie at L38-40 teaching the method for producing a grinding wheel which is characterized by including the following steps: a. mix the phthalocyanine resin prepolymer, abrasive and filler according to the following weight percentages.  It would have been obvious to one of ordinary skill in the art that the abrasives of Xie are particles or grains because Xie is teaching a method of producing a grinding wheel),
fillers (see Xie at L43 teaching filler),
and a resin binder cured from a composition containing a phthalonitrile compound, and wherein the resin binder is formed by curing of the composition containing a phthalonitrile compound by one or more curing agents (see Xie at L44 teaching the phthalocyanine resin prepolymer is formed by blending phthalonitrile derivatives and curing additives, and see Xie at L48 teaching mixing phthalocyanine resin prepolymer, abrasive and filler, and then drying and hardening, the essence is the process of  curing the phthalocyanine resin prepolymer into a phthalocyanine resin, thus meets the claimed resin binder cured from a composition containing a phthalonitrile compound and wherein the resin binder is formed by curing of the composition containing a phthalonitrile compound by one or more curing agents).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Xie does not explicitly teach wherein the one or more curing agents includes a compound represented by:

    PNG
    media_image6.png
    531
    643
    media_image6.png
    Greyscale

wherein n is a number in a range of 1 to 3.
	Like Xie, Sakai teaches a phthalonitrile with amino groups (see Sakai teaching a resin composition of all-aromatic polyamide fibers that greatly affects heat resistance and mechanical strength (see Sakai at [0008]), and the formula shown below (see Sakai at [0009]).

    PNG
    media_image11.png
    214
    851
    media_image11.png
    Greyscale

Sakai’s formula shown above meets the claimed 2nd formula where n is equal to 2.
	Sakai also teaches that by forming a terminal amine type imide resin… there is an effect of improving heat resistance, mechanical strength, and the like (see Sakai at [0009]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the compound with amino groups of Xie with a compound of formula shown above as taught by Sakai, so as to improve heat resistance, mechanical strength, and the like.




Regarding claims 13 and 14, Xie as modified by Alelio and Serafini teaches the limitations as applied to claim 11 above, and Xie further teaches that the curing is carried out in an automatic control oven, and the curing temperature and time are controlled as follows: 150-250o C heating for 2-10 hours, 251-300o C heating for 4-10 hours, 301~351o C heating for 2-18 hours, 351-400o C heating for 4-12 hours, 401-450o C heating for 4-12 hours (see Xie at L66-69), wherein the curing temperature controlled in an automatic control oven is taken to meet the claimed wherein the resin, in a prepolymer state, exhibits a process window, as defined by the difference between the curing temperature and the melting temperature of the prepolymer as claimed in claim 13, and the process window in claim 14 because one of ordinary skill in the art would appreciate that Xie teaches a process window because the curing temperature is controlled.
In addition, one of ordinary skill in the art would appreciate that both the curing and melting temperature is within the controlled temperature range of 150o C-450o C, as taught by Xie.  For instance, if the curing temperature of Xie’s temperature range is 150o C, and the melting temperature is 450o C, then the process window is 300o C (450-150), thus meeting the claimed process window of 30o C or more (claim 13) and 400o C or less (claim 14).  
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the temperature range of 150o C-450o C by Xie that would read on the claimed process window range because there is a reasonable expectation of success that the temperature range disclosed would be suitable.  


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xie as modified by Sakai, and in further view of Petek et al. ("4,4'-(4,4'-Thiodiphenoxy)diphthalonitrile" Acta Cryst.)(“Petek” hereinafter). 

Regarding claim 12, Xie as modified by Sakai teaches the limitations as applied to claim 11 above, and as mentioned Xie teaches phthalonitrile resin (see Xie at L44 and see Xie at L48).
Xie does not explicitly teach that the phthalonitrile compound is represented by:

    PNG
    media_image8.png
    237
    532
    media_image8.png
    Greyscale

	Like Xie, Petek teaches a phthalonitrile compound (see Petek at page o621, under comment, 1st sentence teaching 4,4'-(4,4'-Thiodiphenoxy)diphthalonitrile, (I), is a starting material in the synthesis of network-polymeric phthalocyanines and high-performance aromatic polymers, wherein (I) is also shown below).

    PNG
    media_image12.png
    116
    387
    media_image12.png
    Greyscale

Compound (I), shown above, meets the claimed first compound in claim 12.
	Petek also teaches that polymeric phthalocyanines… are also of additional interest because of their high thermostability (see Petek at page o621, under comment, last sentence).
As such, one of ordinary skill in the art would appreciate that Petek teaches a phthalonitrile compound (I) as shown above that is a known starting material in the synthesis of network-polymeric phthalocyanines and high-performance aromatic polymers, wherein polymeric phthalocyanines has high thermostability, and seek those advantages by replacing the phthalonitrile of Xie.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the phthalonitrile of Xie with the phthalonitrile compound (I) as shown above as taught by Petek because phthalonitrile compound (I) is a known starting material in the synthesis of network-polymeric phthalocyanines and high-performance aromatic polymers, wherein polymeric phthalocyanines has high thermostability.

Double Patenting

























The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 9 of U.S. Patent No. 11,002,329 in view of Kook (KR-20160121086-A). Although the claims at issue are not identical because ‘329 include the .
Furthermore, claims 1, 4 – 9 of ‘329 discloses a resin material comprising of reinforcing fiber, a filler, an abrasive, a lubricant and a resin binder cured from a phthalonitrile and a curing agent of chemical formula 1.  But ‘329 did not disclose that the abrasive are particles.
Kook discloses a grinding tool comprising of abrasive particle, filler and resin binder (see Kook at [0005]).
As such, one of ordinary skill in the art would recognize that in a grinding tool, abrasive particles are utilized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use abrasive particles in an abrasive tool.

Response to Arguments



















Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Applicant’s traversal based on Alelio for claim 1 is on the grounds that D’Alelio does not disclose a compound represented by Chemical Formula 1 of claim 1, for at least the reasons already of record (see Applicant’s Arguments at page 6, 4th paragraph)… D’Alelio expressly teaches n is either 1 or 4 to 20, but not 2-3 (see Applicant’s Arguments at page 7, 4th paragraph)… the assertion that the structure in the dashed box can be combined in the structure in the brackets because it is a repeat structure of the monomer in the brackets” is incorrect… the terminal group X of D’Alelio includes NH2 bonded to Ar and two aromatics, and clearly does not have the same chemical identity as the repeat unit within the brackets… D’Alelio clearly discloses separate and distinct terminal group X connected with a repeating unit… there is absolutely no basis in the reference itself to modify either the terminal group or st paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because as previously mentioned, Alelio at C11 L10-24 teaches an oligomer of the formula shown below:

    PNG
    media_image13.png
    226
    445
    media_image13.png
    Greyscale

wherein Ar and Ar’ have been defined previously (Alelio at C11 L23), Ar’ is a tetravalent aromatic organic radical (see Alelio at C1 L61), Ar is a divalent aromatic radical (see Alelio at C1 L66), n is a positive integer of at least one, preferably 4 to 20 (see Alelio at C11 L24).  
Applicant’s representative asserts that the “terminal group X of D’Alelio includes NH2 bonded to Ar and two aromatics, and clearly does not have the same chemical identity as the repeat unit within the brackets… D’Alelio clearly discloses separate and distinct terminal group X connected with a repeating unit… there is absolutely no basis in the reference itself”.  This assertion, however, fails to explain why the structure inside the dashed box (as shown in the rejection and the red box above) is different from the structure within the brackets, while Alelio’s formula for the oligomer show that the structure within the box and brackets are the same (or identical).  While applicant representative states “there is absolutely no basis” and “clearly does not have the same chemical identity as the repeat unit within the brackets”, there is no attempt to demonstrate the difference.  Since the formula for the oligomer meets the claimed chemical formula 1 in the claim, then the rejection stands.
Additionally, the Applicant has not established a persuasive reasoning or other showing that would demonstrate that the art would not embody the curing agent represented by 

Applicant’s second traversal based on Alelio and Serafini for claim 1 is on the grounds that D’Alelio contains no disclosure or suggestion whatsoever of using the polyimide described therein as a curing agent, and certainly does not suggest that it would be appropriate for use as a curing agent for a phthalocyanine resin, and the grounds for rejection do not explain why a person having ordinary skill in the art would have a reasonable expectation of success in doing so (see Applicant’s argument at page 9, 2nd paragraph)… Serafini is limited to the curing of carbon fiber reinforced epoxides…there is certainly no disclosure or suggestion… been suitable for use in curing a phthalocyanine resin of the type disclosed by Ze Xie (see Applicant’s arguments at page 9, 3rd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because as previously mentioned Xie teaches that the curing additives can be organic compounds with amino groups (encircled below) such as aniline (also shown below) is featured in the list (see Xie at L52).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Alelio teaches an oligomer of the formula with amino groups (encircled) shown below (see Alelio at C11 L9-24).

    PNG
    media_image2.png
    183
    418
    media_image2.png
    Greyscale

And, Serafini teaches aromatic bis(amino-imide) curing agent (see Serafini at C2 L1-10), wherein the amino groups (encircled) are shown below.

    PNG
    media_image5.png
    182
    389
    media_image5.png
    Greyscale

One of ordinary skill in the art would appreciate that Xie’s curing agent contains a compound with a terminal amino functional group, and thus appreciate that compounds like the oligomer of Alelio and the aromatic bis(amino-imide) of Serafini, which has a terminal amino group is capable of acting as a curing agent.  In addition, as stated in the rejection, compounds with an imide functional group and a terminal amino (–NH2) group can be used as a curing agent because the resin composites upon burning, form a high amount of char which will serve to decrease the carbon fibers to the atmosphere as taught by Serafini, and it is desirable to prepare oligomers which will propagate to higher molecular weights with minimum volatile elimination at relatively low temperatures that will possess thermal stabilities reasonably higher than epoxy-phenolics, preferably approaching stabilities demonstrated by the polyimides and similar polyheterocyclics as taught by Alelio.

	Applicant’s third traversal is on the grounds that the rejection piece together otherwise unrelated disclosures through improper use of hindsight reconstruction of the prior art using Applicant’s own disclosure as a guide (see Applicant’s arguments at page 10, 2nd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. As long as the judgment on obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper (see MPEP § 2145.X.A).  In this case, the combination of Xie, Serafini and Alelio is proper as outlined above and in the previous office action dated 05/28/2021 

	Applicant’s fourth traversal is on the grounds that the remaining claims… are also distinguishable over the cited references for the same reasons described above… newly presented claims 9-10 also depend from claim 1… are thus also distinguishable over the cited references (see Applicant’s arguments at page 10, 3rd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because the rejection on claim 1 stands, as outlined above.  The newly added claims 9-10 are also rejected as outlined above.

Applicant’s fifth traversal is on the grounds that the newly presented independent claim 11, and the claims depending therefrom, further specify the composition of the curing agent… none of the cited reference disclose a curing agent compound according to the new presented independent claim 11 (see Applicant’s argument at page 10, 3rd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because the newly added independent claim 11 and claims 12-14 depending therefrom, necessitated a new ground of rejection as outlined above based on Xie as modified by Ahn and Lee, and Xie as modified by Sakai and Petek.

Applicant’s sixth traversal based on claims 5 and 6 is on the grounds that Kook fail to cure the deficiencies of the principal combination of Ze Xie and D’Alelio (see Applicant’s arguments at page 10, 11th-12th paragraph).


Applicant’s seventh traversal based on the obviousness-type double patenting is on the grounds that the claims of ‘329 patent differ from the amended claims set forth herein in a manner that is non-obvious (see Applicant’s arguments at page 11, 1st-2nd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because as outlined in obviousness-type double patenting above, even if ‘329 did not disclose that the abrasive are particles, one of ordinary skill in the art would recognize that in a grinding tool, abrasive particles are utilized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use abrasive particles in an abrasive tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saini et al. (Spectroscopic studies of new model compounds for poly[N,N′-bis(phenoxyphenyl)pyromellitimide]. J. Polym. Sci. A Polym. Chem.) teaches OPO in Table 1, meeting the claimed first compound in claim 11, as shown below.

    PNG
    media_image14.png
    143
    559
    media_image14.png
    Greyscale

.

    PNG
    media_image15.png
    209
    595
    media_image15.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738